United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2150
                                   ___________

Larry Craigmyle,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
U.S. Government,                        *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 5, 2006
                                Filed: July 12, 2006
                                 ___________

Before COLLOTON, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Larry Craigmyle appeals the district court’s1 adverse grant of summary
judgment to the United States in this medical malpractice action brought under the
Federal Tort Claims Act, 28 U.S.C. §§ 2671-80. Following our careful review, we
affirm because Craigmyle’s complaint allegations demonstrate that he knew, or in the
exercise of reasonable diligence should have known, the cause and existence of his
injury more than two years before he filed his administrative claim. See T. L. ex rel.
Ingram v. United States, 443 F.3d 956, 961-62 (8th Cir. 2006) (medical malpractice

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
claim against United States is jurisdictionally barred unless administrative claim was
filed with appropriate agency within two years after plaintiff actually knew, or in
exercise of reasonable diligence should have known, cause and existence of his
injury); Osborn v. United States, 918 F.2d 724, 729-730 (8th Cir. 1990) (standard of
review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-